The plaintiff in error was convicted on an information charging him with reckless operation of a motor vehicle, and the punishment assessed at a fine of $50 and 5 days imprisonment in the county jail. From the judgment he appeals. The errors assigned question the sufficiency of the information, the sufficiency of the evidence to support the verdict, and the sufficiency of the verdict. Upon a consideration of the record we are satisfied that the errors assigned are not well founded. The county attorney has filed a recommendation in the case, and for reasons stated concludes as follows: "I feel that the ends of justice will be fully met in this case if the jail sentence were omitted. I have not heard of any complaint against Mr. Wetzell's driving since his conviction, and I feel that the fine in the case is sufficient." While we find the record free from prejudicial error, we are inclined to think that the recommendation of the county attorney should be sustained. The judgment appealed from is accordingly modified to a fine of $50 and the costs; as thus modified, the judgment is affirmed. *Page 108